Title: To John Adams from James Warren, 12 October 1775
From: Warren, James
To: Adams, John


     
      Watertown Octr. 12. 1775
      My Dear Sir
     
     I have only a Minute to Cover the Inclosed Letters. I have been on an Excursion to Plymouth for a Week and returned Yesterday with Mrs. Warren. On our way we Called a little while on Mrs. Adams as you may well suppose, have the pleasure to Inform you we left her well, and hope to see her here in a few days. The rest the Inclosed will tell you. We Condole with her, and you on the great Loss sustained in her Good Mother.
     I Received a Letter from you Yesterday, have Observed your directions, and proposed with Earnestness the Compleating the Accounts.
     
     They are Attended with great difficulties but hope to get them along in some Shape or other. I Received before I went Home 2 Letters. Can only say at present that I Observe you think me very Negligent. I dont wonder at it, but by this Time believe you are Convinced that it was more oweing to my misfortune than Negligence. They were long while in their passage. I knew not of this opportunity till this minute and Mr. Randolph waits. We have no Remarkables. Adeu,
     Mrs. Warren desires her Compliments you will soon here from her. She loves to Scribble to those she has a good Opinion off.
     
      J:W
     
    